

117 HR 3391 IH: Universal Full-Day Kindergarten Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3391IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Gallego (for himself, Ms. Jacobs of California, Mr. Torres of New York, and Mrs. Axne) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to make allotments to States to carry out full-day kindergarten programs, and for other purposes.1.Short titleThis Act may be cited as the Universal Full-Day Kindergarten Act.2.Full-day kindergarten grant program(a)In generalThe Secretary shall carry out a grant program to make grants in accordance with the formula described in subsection (b) to States to carry out full-day kindergarten programs.(b)Formula(1)Secretarial reservations(A)Technical assistanceFrom the amount appropriated under section 6 for a fiscal year, the Secretary shall reserve 2 percent of such amount for technical assistance (including capacity building) to States.(B)Secretary of the InteriorFrom the amount appropriated under section 6 for a fiscal year, the Secretary shall reserve one-half of 1 percent for the Secretary of the Interior for programs under this Act in schools operated or funded by the Bureau of Indian Education, Indian tribes and tribal organizations, or consortia of Indian tribes and tribal organizations. (C)Outlying areasFrom the amount appropriated under section 6 for a fiscal year, the Secretary shall reserve one-half of 1 percent for the outlying areas to be distributed among those outlying areas on the basis of their relative need, as determined by the Secretary, in accordance with the purpose of this Act.(2)State Allotments(A)In generalFrom the amount appropriated under section 6 for a fiscal year that remains after the Secretary makes the reservations under paragraph (1), the Secretary shall allot to each State with an approved State plan under section 3(a), an amount that bears the same relationship to the remainder as the amount the State received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the amount all States received under that subpart (20 U.S.C. 6331 et seq.) for the preceding fiscal year.(B)Minimum amountNo State receiving an allotment under this paragraph shall receive less than one-half of 1 percent of the total amount allotted under this paragraph.(C)ReallotmentIf a State does not receive an allotment under this paragraph for a fiscal year, the Secretary shall reallot the amount of the State's allotment to the remaining States in accordance with this paragraph.(D)State Reservations(i)Administrative costsA State may reserve not more than 2 percent of the allotment received by State under this paragraph for administrative purposes, including the activities described in paragraphs (2) and (3) of section 3(a).(ii)Local allocationsA State shall reserve not less than 98 percent of the allotment received by the State under this paragraph to make allocations to local educational agencies under paragraph (3).(3)Allocations to local educational agencies(A)In generalFrom the funds reserved by a State under paragraph (2)(D), the State shall allocate to each local educational agency in the State that has an application approved by the State under section 3(b), an amount that bears the same relationship to the total amount of such reservation as the amount the local educational agency received under subpart 2 of part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6331 et seq.) for the preceding fiscal year bears to the total amount received by all local educational agencies in the State under such subpart (20 U.S.C. 6331 et seq.) for the preceding fiscal year.(B)Minimum local educational agency allocationNo allocation to a local educational agency under this paragraph may be made in an amount that is less than $10,000, subject to subparagraph (D).(C)ConsortiaLocal educational agencies in a State may form a consortium with other surrounding local educational agencies and combine the funds each such agency in the consortium receives under this paragraph to jointly carry out the activities described in this section 4.(D)Ratable reductionIf the amount reserved by the State under paragraph (2)(D)(ii) is insufficient to make allocations to local educational agencies in an amount equal to the minimum allocation described in subparagraph (B), such allocations shall be ratably reduced.3.State plans; local applications(a)State plansIn order to receive an allotment under this section for any fiscal year, a State shall submit a plan to the Secretary, at such time and in such manner as the Secretary may reasonably require. Each plan submitted by a State under this section shall include the following:(1)A description of how the State will use funds reserved under section 2(b)(2)(D)(i).(2)A description of how the State will ensure that the allocations made to local educational agencies meet the requirements of section 2(b)(3).(3)Assurances that the State will—(A)review existing resources and full-day kindergarten programs across the State and coordinate such resources and programs with the State plan submitted under this subsection and the funds received under this Act;(B)monitor the implementation of activities under this Act and provide technical assistance to local educational agencies in carrying out such activities; and(C)provide for equitable access for all students to the activities supported under this Act, including aligning those activities with the requirements of other Federal laws.(b)Local applicationsTo receive an allocation under this Act, a local educational agency shall submit an application to the applicable State at such time, in such manner, and containing such information as may be required by such State.4.Use of fundsA local educational agency that receives an allocation under this section shall use the allocation to establish or maintain a full-day kindergarten program— (1)that has a duration of at least 5 hours per school day;(2)that permits children ages 4 through 6, inclusive, to be enrolled in such program;(3)that does not require payment for participation in such program;(4)that is offered for the full school year;(5)that is taught by teachers who meet the professional qualifications, including licensure and certification requirements, for kindergarten teachers in the State or Tribal organization in which the eligible entity is located;(6)that includes academic standards that prepare students to meet grade-level benchmarks;(7)that may include standards related to cognitive development, socio-emotional learning, physical and behavioral skills development, and recreational activity; and(8)that, if supported by paraprofessionals, is supported by paraprofessionals who meet the qualifications outlined in the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).5.ReportNot later than 120 days after the date of the enactment of this Act, and annually thereafter, the Secretary shall conduct a study and submit a report to Congress that—(1)specifies the number of States, local educational agencies, Indian tribes, tribal organizations, and outlying areas that offer full-day kindergarten programs; and(2)assesses the availability of such programs to individuals in each such entity.6.Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2022 through 2027.7.DefinitionsIn this section:(1)ESEA termsThe terms local educational agency and outlying area have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)SecretaryThe term Secretary means the Secretary of Education.(3)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(4)Tribe; Tribal OrganizationThe terms Indian tribe and tribal organization have the meanings given such terms in section 5212 of the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2511).